Case MDL No. 2942 Document 6-1 Filed 04/23/20 Page 1 of 3




        EXHIBIT 1
          Case MDL No. 2942 Document 6-1 Filed 04/23/20 Page 2 of 3



                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION


IN RE: COVID-19 BUSINESS                    )
INTERRUPTION PROTECTION                     )             MDL Docket No. 2942
INSURANCE LITIGATION                        )
                                            )

                              SCHEDULE OF ACTIONS


    Plaintiffs            Defendant                 District   Civil Action     Judge Assigned
                                                                   No.

   Ronald A.           Aspen American            Western         3:20-cv-       Judge Benjamin
 Mikkelson DDS       Insurance Company          District of       05378            H. Settle
                                                Washington
                                                at Tacoma


  Ryan M. Fox         Travelers Casualty         Western         2:20-cv-       Judge Michelle
     PLLC            Insurance Company          District of       00598           L. Peterson
                                                Washington
                                                 at Seattle


Jennifer B. Nguyen    Travelers Casualty         Western         2:20-cv-     Judge Ricardo S.
                     Insurance Company          District of       00597          Martinez
                                                Washington
                                                 at Seattle


 Stan's Bar B-Q      The Charter Oak Fire        Western         2:20-cv-     Judge Ricardo S.
      LLC             Insurance Company         District of       00613          Martinez
                                                Washington
                                                 at Seattle


 Wade K. Marler,       Aspen American            Western         2:20-cv-       Judge Thomas
      DDS            Insurance Company          District of       00616            M. Zilly
                                                Washington
                                                 at Seattle




                                                1
               Case MDL No. 2942 Document 6-1 Filed 04/23/20 Page 3 of 3



RESPECTFULLY SUBMITTED this 23rd day of April, 2020.

                                           KELLER ROHRBACK L.L.P.

                                          By s/ Amy Williams-Derry
                                           Amy Williams-Derry, WSBA #28711
                                           Lynn L. Sarko, WSBA #16569
                                           Gretchen Freeman Cappio, WSBA #29576
                                           Ian S. Birk, WSBA #31431
                                           Irene M. Hecht, WSBA #11063
                                           Maureen Falecki, WSBA #18569
                                           Nathan L. Nanfelt, WSBA #45273
                                           1201 Third Avenue, Suite 3200
                                           Seattle, WA 98101
                                           Telephone: (206) 623-1900
                                           Fax: (206) 623-3384
                                           Email: awilliams-derry@kellerrohrback.com
                                           Email: ibirk@kellerrohrback.com
                                           Email: lsarko@kellerrohrback.com
                                           Email: gcappio@kellerrohrback.com
                                           Email: ihecht@kellerrohrback.com
                                           Email: nnanfelt@kellerrohrback.com

                                           Alison Chase, #226976
                                           801 Garden Street, Suite 301
                                           Santa Barbara, CA 93101
                                           Telephone: (805) 456-1496
                                           Fax: (805) 456-1497
                                           Email: achase@kellerrohrback.com

                                           Attorneys for Plaintiffs Mikkelson, Fox,
                                           Nguyen, Stan’s Bar B-Q LLC, and Marler


4851-0212-4218, v. 1




                                           2
